Case 3:20-cr-00374-M Document 25 Filed 01/06/21 Pagelof5 PagelD 65

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

UNITED STATES OF AMERICA NO. 3:20-CR-374-M
Vv.
CODY GENE REYNOLDS

FACTUAL RESUME

In support of Cody Gene Reynolds’s plea of guilty to the offenses in Counts One
and Three of the Indictment, Cody Gene Reynolds, the defendant, Laura S. Harper, the
defendant’s attorney, and the United States of America (the government) stipulate and
agree to the following:

ELEMENTS OF THE OFFENSE

To prove the offense alleged in Count One of the Indictment, charging a violation
of 18 U.S.C. § 922(a)(6), that is, Acquiring a Firearm from a Licensed Firearm Dealer by
False or Fictitious Statement, the government must prove each of the following elements

beyond a reasonable doubt:!

First: That the defendant made a false written statement;
Second: That the defendant knew the statement was false;
Third: That the statement was made in connection with the acquisition of a

firearm from a licensed firearm dealer;

Fourth: That the statement was intended or was likely to deceive a licensed
firearm dealer; and

 

' Fifth Circuit Pattern Jury Instruction 2.43B (Sth Cir. 2019).

Factual Resume—Page |

 
Case 3:20-cr-00374-M Document 25 Filed 01/06/21 Page2of5 PagelD 66

Fifth:

That the alleged false statement was material to the lawfulness of the
sale or disposition of the firearm.

To prove the offense alleged in Count Three of the Indictment, charging a

violation of 18 U.S.C. § 922(g)(1) and 18 U.S.C. § 2, that is, Aiding and Abetting Felon

in Possession of a Firearm, the government must prove each of the following elements

beyond a reasonable doubt:?

First:

Second:

Third:

Fourth:

That the offense of possession of a firearm by a convicted
felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2)
was committed by Kevin Lyndel Massey;

That the defendant associated with the criminal venture;

That the defendant purposefully participated in the criminal
venture; and

That the defendant sought by action to make that venture
successful.

Title 18, United States Code, Sections 922(g)(1) and 924(a)(2), make it a crime for

a convicted felon to knowingly possess a firearm.

First:

Second:

Third:

Fourth:

That Kevin Lyndel Massey knowingly possessed a firearm as
charged;

That before Kevin Lyndel Massey possessed the firearm,
Massey had been convicted in a court of a crime punishable
by imprisonment for a term in excess of one year;

That Kevin Lyndel Massey knew he had been convicted in a
court of a crime punishable by imprisonment for a term in
excess of one year; and

That the firearm possessed traveled in and affected interstate
commerce; that is, before Kevin Lyndel Massey possessed the
firearm, it had traveled at some time from one state to
another.

 

* Fifth Circuit Pattern Jury Instructions 2.04 and 2.43D (Sth Cir. 2019).

Factual Resume—Page 2

 
Case 3:20-cr-00374-M Document 25 Filed 01/06/21 Page 3of5 PagelD 67

STIPULATED FACTS

 

1. Cody Gene Reynolds admits and agrees that on or about December 2, 2018,
in the Dallas Division of the Northern District of Texas, in connection with the
acquisition of a firearm, to-wit: a Diamondback Arms, Inc., model DB-15, 5.56 caliber
pistol, bearing serial number DB1525347, from Ammo Depot, LLC (“Ammo Depot”), a
licensed dealer of firearms within the meaning of Chapter 44, Title 18 United States
Code, he (Cody Reynolds) knowingly made a false and fictitious written statement to the
Ammo Depot, which statement was intended and likely to deceive the Ammo Depot, as
to a fact material to the lawfulness of such sale of said firearm to him under Chapter 44 of
Title 18, in that Cody Reynolds did execute a Bureau of Alcohol, Tobacco, Firearms, and
Explosives (“ATF”) Form 4473, Firearms Transaction Record, to the effect that he was
the actual transferee/buyer of the firearm, when in fact, as the defendant then knew,
Kevin Lyndel Massey a/k/a KC Massey was the actual transferee/buyer of the firearm.
The defendant further admits that he did knowingly aid and abet Massey to unlawfully
possess in and affecting interstate and foreign commerce a firearm, to-wit: a
Diamondback Arms, Inc., model DB-15, 5.56 caliber pistol, bearing serial number
DB1525347, knowing that Massey had been convicted of a crime punishable by
imprisonment for a term exceeding one year, that is, a felony offense.

2. More specifically, the evidence would show that on or about March 1,

1988, Kevin Lyndel Massey was convicted of a crime punishable by imprisonment for a
term exceeding one year, that is, Burglary of a Habitation, in Dallas County, Texas. Then

on or about September 30, 2015, Massey was found guilty of the four counts of

Factual Resume—Page 3

 
Case 3:20-cr-00374-M Document 25 Filed 01/06/21 Page4of5 PagelD 68

Possession of a F irearm by a Convicted Felon in the Southern District of Texas, and
sentenced to serve forty-one months in prison followed by three years of supervised
release. On or about June 29, 2018, Massey was released from the Federal Bureau of
Prisons and began serving supervised release in the Northern District of Texas.

3, On or about December 2, 2018, the defendant Cody Gene Reynolds
traveled to Ammo Depot located in Caddo Mills, Texas, with Kevin Lyndel Massey.
Ammo Depot is a licensed firearms dealer within the meaning of Chapter 44, Title 18,
United States Code. Massey gave the defendant money to purchase a firearm from
Ammo Depot for Massey and then the two men went inside Ammo Depot. Once inside,
the defendant asked to purchase a Diamondback Arms, Inc., model DB-15, 5.56 caliber
pistol, bearing serial number DB1525347, which was the firearm Massey had asked the
defendant to purchase for him (Massey). In connection with his purchase of the firearm,
the defendant executed a Bureau of Alcohol, Tobacco, Firearms, and Explosives (“ATF”)
Form 4473 representing that he was the actual transferee/buyer of the firearm. The
representation made by the defendant in this written statement was material to the sale of
the firearm by Ammo Depot. However, the defendant knew that he was not the actual
transferee/buyer of the firearm, and that his statement was false. Following the purchase,
the defendant gave the firearm to Massey. The defendant knew that Massey was a
convicted felon and could not purchase, possess or own firearms legally. The firearm had
been manufactured in Florida prior to being sold to the defendant by the Ammo Depot.

4, The defendant agrees that he committed all the essential elements of the

offenses. This factual resume is not intended to be a complete accounting of all the facts

Factual Resume—Page 4

 
Case 3:20-cr-00374-M Document 25 Filed 01/06/21 Page5of5 PagelD 69

and events related to the offense charged in this case. The limited purpose of this
statement of facts is to demonstrate that a factual basis exists to support the defendant’s
guilty plea to Counts One and Three of the Indictment.

AGREED TO AND STIPULATED on this S day of January 2021.

ERIN NEALY COX
UNITED STATES ATTORNEY

 

Cod, Ke te T2UIP = ~ ew

CODY GENE REYNOLDS TEFANY U, EGGERS
Defendant Assistant United States Attorney
Florida Bar No. 0193968

1100 Commerce Street, 3" Floor
Dallas, Texas 75242

Tel: 214-659-8600

Fax: 214-659-8805

Email: Tiffany.Eggers@usdoj.gov

 

 

LAURA S. HARPER
Attorney for Defendant

 

Factual Resume—Page 5

 
